PER CURIAM.
We grant the petition for habeas corpus and remand with direction to consider pretrial release in accordance with Florida Rule of Criminal Procedure 3.131.
The state has failed to respond to the critical point in the petition that the fingerprint evidence alone was insufficient for the trial court to conclude that the “proof is evident or the presumption great” that petitioner is guilty beyond a reasonable doubt of the offenses charged. State v. Arthur, 390 So.2d 717, 718 (Fla.1980); Elderbroom v. Knowles, 621 So.2d 518, 520 (Fla. 4th DCA 1993); see also Jaramillo v. State, 417 So.2d 257 (Fla.1982); Mutcherson v. State, 696 So.2d 420 (Fla. 2d DCA 1997).
GLICKSTEIN, WARNER and STEVENSON, JJ., concur.